Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed January 2, 2019. Claims 1-12 are pending in this application.

Claim Objections
Claim(s) 1-2, 6, 9, and 11 is/are objected to because it is unclear if the limitation proceeding the “and/or” is inclusive of the limitation prior to it or not. To alleviate any confusion, applicant(s) are urged to selectively amend the limitation to "and” or “or”, but not “and/or”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Grammatical error found in the phrase “generating a fingerprint for the one of the plurality.…”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Grammatical error found in the phrase “receiving telemetry data and fingerprint data from regarding traffic.…”.  Appropriate correction is required.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art reference(s) which teaches the feature of ‘sending…and receiving the telemetry data and the fingerprint data…from an agent’ as recited in independent claims 1, 6, 9, and 11.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        February 26, 2021